Citation Nr: 0727762	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-24 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which held that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for a right shoulder disorder.  


FINDING OF FACT

A December 1977 rating decision denied service connection for 
recurrent right shoulder dislocation; evidence subsequently 
added to the record is either cumulative of previously 
considered evidence, not relevant or, when viewed in 
conjunction with the evidence previously of record, does not 
raise a reasonable probability of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the December 1977 rating decision 
denying service connection for recurrent right shoulder 
dislocation is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A December 1977 rating decision denied service connection for 
recurrent right shoulder dislocation.  The veteran did not 
appeal this decision within one year of receiving 
notification and thus the decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

Evidence of record at the time of the December 1977 rating 
decision included service medical records, which were 
negative for pertinent complaints, treatment or diagnosis.  
The first indication of a right shoulder complaint was a 
January 1977 VA examination report.  The veteran indicated 
that he had developed seizures after service.  He dislocated 
his right shoulder during a seizure.  He was hospitalized for 
10 days in 1954 for plastic repair of the right shoulder.

The December 1977 rating decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  
In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.  § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Since the December 1977 rating decision, the veteran has 
submitted a copy of a December 1977 letter from a private 
physician who reported that the veteran suffered from 
redislocation of the right shoulder between 1945 and 1954.  
It occurred during one of his epileptic seizures.  The 
physician repaired the recurrent dislocation in 1954.

This newly submitted evidence simply reiterates evidence 
already of record, that the veteran dislocated his right 
shoulder and underwent surgical repair in 1954.  It fails to 
show that the veteran incurred a right shoulder disorder, or 
dislocated his right shoulder, during or as a result of 
active duty.  Thus, the evidence is not material within the 
meaning of 38 C.F.R. § 3.156(a).  

The claims file also contains additional statements from the 
veteran linking his right shoulder disorder to active duty.  
These contentions are essentially the same as those 
previously made to VA.  Thus, they are not new evidence.  
Reid v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. 
West, 11 Vet. App. 361, 368 (1998) (veteran's testimony 
supporting fact previously rejected regarding an alleged PTSD 
stressor was cumulative).

The veteran's contentions also fail to constitute competent 
medical evidence.  The veteran himself is not competent to 
diagnose the etiology of his own disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  

The Board is aware that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

The fact that the veteran underwent 1954 surgical repair of 
the right shoulder, and the fact that he believes the right 
shoulder disorder to be related to service, are not in 
dispute.  The private physician's 1977 letter does not 
provide evidence that this disorder is related to service; 
therefore it is not "material."  The veteran's contentions 
were addressed by the December 1977 rating decision; thus, 
they are not "new."  The claim to reopen is denied. 

It is important for the veteran to understand that the fact 
that he may have injured his shoulder in service, even if 
true, does not mean that the VA can reasonably assume that 
his current shoulder disorder is related to an injury that 
occurred in World War II, over fifty years ago. 

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in June 2003 
that discussed the particular legal requirements applicable 
to the veteran's claim and the pertinent laws and 
regulations.  VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  

With regard to Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
all other notice requirements, the Board finds that any 
deficiency in the notice to the veteran or the timing of this 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
The veteran is found to be clearly aware of what is required 
to reopen the claim and to be granted service connection. 

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  In 
this case, the RO has made all reasonable efforts to assist 
the veteran in the development of his claim.  VA is not 
obligated to provide a medical examination if the veteran has 
not presented new and material evidence to reopen a final 
claim.  38 U.S.C.A. § 5103A(f).  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a right shoulder disorder, 
the application to reopen the claim is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


